DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: [0012] including line 3, recites “The method includes The method”.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites: a method of forming a cladding portion of an optical fiber preform, the method comprising: positioning a partially manufactured optical fiber preform in an inner cavity of a mold body; contacting silica soot particles with a basic additive… The examiner notes that claim as written include enablement issue as the specification does not describe in full, clear, or concise manner, in step wise process, how partially manufactured optical fiber preform in the mold connects with the silica soot with basic additive. Furthermore, the specification do not describe in full, clear, and concise manner, what is “partially manufactured optical fiber preform” versus “fully manufactured optical fiber preform” and the connection between such preform and the soot particles and additive, and final article formed. 
See MPEP 2164.01 (a), which states that "any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention..." see In re Wands, 858 F. 2d 731, 737, 8 USPQ2d 1400 (fed cir. 1988).  There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue" and these  factor include (C) the state of the prior art, (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Based on the disclosure of the applicant's invention (specification), lack of existence of working examples and lack of guidance provided/drawing, the examiner notes that there is "inconsiderable direction and guidance" provided in the specification, that would lead one skilled in the art to an undue experiment.
Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: a method of forming a cladding portion of an optical fiber preform, the method comprising: positioning a partially manufactured optical fiber preform in an inner cavity of a mold body; contacting silica soot particles with a basic additive; after contacting the silica soot particles with the basic additive, loading the mold body with the silica soot particles; compressing the silica soot particles in a radial direction to form a silica soot compact; and removing the basic additive from the silica soot compact. 
Claim 1 as written is vague and indefinite as it is unclear whether (i) a partially manufactured optical preform in an inner cavity of a mold body bonds with the silica soot particles and a basic additive; or (ii) the partially manufactured optical preform in an inner cavity of a molding body, includes having silica soot deposited via vapor deposition such as OVD or VAD ([0039] of the instant specification) and then additive is applied thereon. The Examiner notes that it is unclear what is the relationship between the preform and the silica soot particles, and the final compact. Applicant is urged to clarify this in the next action. The dependent claims 2-24 are rejected for the same reason as discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2003/0121283 A1) in view of Dawes (US 2016/0115070 A1).
For claim 1, Yu teaches a method of forming a cladding portion of an optical fiber preform, the method comprising: 
positioning a partially manufactured optical fiber preform in an inner cavity of a mold body (Fig 3, item 12 positioned inner cavity of a mold body/vessel; [0019]); contacting silica soot particles with a basic additive (“mixing silica soot and ammonium hydroxide solution” see [0018]) ; after contacting the silica soot particles with the basic additive, loading the mold body with the silica soot particles ([0019], Fig 3 item 20).
Yu fails to teach compressing the silica soot particles in a radial direction to form a silica soot compact and removing basic additive from the silica soot compact, however, Dawes teaches compressing the silica soot particles in a radial direction to form a silica soot compact and removing basic additive from the silica soot compact (see claim 11).
 It would have been obvious to modify process taught by Yu with further including compressing the silica soot particles in radial direction to form a silica soot compact, and removing additive from the silica soot compact, as taught by Dawes, for efficiently forming a cladding portion of an optical fiber preform. 
As per claims 2-8, Yu in view of Dawes further teaches using similar basic additive (ammonium salt selected from the group consisting of ammonium chloride, ammonium bromide, ammonium carbonate, ammonium bicarbonate, ammonium acetate, and ammonium thiocyanate, see claim 14 of Dawes). Thus, wherein contacting silica soot particles with a basic additive as taught by Dawes, increases the pH of the silica soot particles to as claimed (~ 7.0 and about 10 or ~ 7.5 and about 9.5; ~ 8.0 and about 9.0), since similar material would have similar functional properties.
Dawes further teaches wherein contacting silica soot particles with a basic additive comprises adding between about 1 ppm and about 2500 ppm, or ~ 10 ppm and about 2000 ppm, or ~ 50 ppm and about 1500 ppm, or about 100 ppm and about 1000 ppm, of the basic additive to the silica soot particles ([0019]).
As for claims 9 – 11, Dawes further teaches controlled density for the compact ([0004], [0029]) and therefore, optimizing the density of the silica soot compact to desired value (such as less than ~ 1.g/cm3) would have been obvious.
As for claims 12 – 15, Dawes further teaches wherein the basic additive is selected from the group consisting of an ammonium salt, a sodium salt and a potassium salt (see claim 3);  wherein the basic additive is an ammonium salt selected from the group consisting of ammonium carbonate, ammonium bicarbonate, ammonium hydroxide (see claim 4); however, alternatively, using any other basic additive is a sodium salt selected from the group consisting of sodium carbonate, sodium bicarbonate, sodium hydroxide; wherein the basic additive is potassium hydroxide would have been obvious.  
As for claims 16-18, Dawes further teaches wherein the basic additive is a gas; wherein the gas is an ammonia-containing gas ([0042]-[0043]);   wherein contacting the silica soot particles with the basic additive comprises contacting the silica soot particles with the basic additive in the absence of a solvent (claim 2 and 5).  
As for claims 19-24, Dawes further teaches wherein contacting the silica soot particles with the basic additive in the absence of the solvent further comprises heating the silica soot particles and the basic additive (claim 5 and 6); wherein forming a silica soot compact comprises pressing the silica soot particles over an outer layer of a substrate to form at least a portion of an optical fiber preform (claim 7 ); wherein removing the basic additive comprises heating the silica soot compact (see claim 9) ; 
wherein heating the silica soot compact comprises heating to a temperature above about 200°C at a rate of less than about 10°C per minute ( see claim 9-10; [0024]); wherein heating the silica soot compact comprises heating to a temperature above about 200°C at a rate of about 1 0C per minute to about 5°C per minute (see claims 18-19; [0024]); and lastly, Yu teaches sintering the silica soot compact to form a glass article ([0022]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,111,172 (reference patent) in view of any one of Bookbinder et al (US 7,534,733) or Blackwell et al (US 5,152,819) or Dawes (US 2016/0115070 A1).
For claim 1, U.S. Patent No. 111, 111, 72 (reference patent) teaches a method of forming a cladding portion of an optical fiber preform, the method comprising: positioning soot particles in a radial direction to form a silica soot compact; and removing the basic additive from the silica soot compact (see ref claim 1).
Bookbinder et al./Blackwell et al teaches soot-to glass process, silica soot particles are generated in a furnace and allowed to deposit on a rotating surface by for example, outside vapor deposition (OVD) or vapor axial deposition (VAD) to form porous soot preform (see detailed description of Bookbinder et al col 8 lines 60 to col 9 lines 10; or Blackwell et al. col 9 lines 30 - 50). 
Additionally, Dawes teaches a partially manufactured optical fiber preform in an inner cavity of a mold (see [0008]). It would have been obvious to one skilled in the art to modify the process as taught by reference patent with including positioning a partially manufactured optical fiber preform in an inner cavity of a mold body, as suggested by Bookbinder, Blackwell, or Dawes, for the benefit of efficiently manufacturing a glass article.
Regarding claims 2-11, U.S. Patent No. 111, 111, 72 (reference patent) further teaches or provides suggestion for contacting silica soot particles with a basic additive increases the pH of the silica soot particles to between about 7.0 and about 10;
wherein contacting silica soot particles with a basic additive increases the pH of the silica soot particles to between about 7.5 and about 9.5; wherein contacting silica soot particles with a basic additive increases the pH of the silica soot particles to between about 8.0 and about 9.0; wherein contacting silica soot particles with a basic additive comprises adding between about 1 ppm and about 2500 ppm of the basic additive to the silica soot particles; wherein contacting silica soot particles with a basic additive comprises adding between about 10 ppm and about 2000 ppm of the basic additive to the silica soot particles; wherein contacting silica soot particles with a basic additive comprises adding between about 50 ppm and about 1500 ppm of the basic additive to the silica soot particles; wherein contacting silica soot particles with a basic additive comprises adding between about 100 ppm and about 1000 ppm of the basic additive to the silica soot particles; wherein the density of the silica soot compact is less than about 1.00 g/cm3; wherein the density of the silica soot compact is between about 0.40 g/cm3 and about 0.90 g/cm3; wherein the density of the silica soot compact is between about 0.60 g/cm3 and about 0.85 g/cm3 (see claims 1-7).
	Regarding claims 12 – 18, U.S. Patent No. 111, 111, 72 (reference patent) further teaches or provides suggestion for wherein the basic additive is selected from the group consisting of an ammonium salt, a sodium salt and a potassium salt ; wherein the basic additive is an ammonium salt selected from the group consisting of ammonium carbonate, ammonium bicarbonate, ammonium hydroxide; wherein the basic additive is a sodium salt selected from the group consisting of sodium carbonate, sodium bicarbonate, sodium hydroxide; wherein the basic additive is potassium hydroxide; wherein the basic additive is a gas; wherein the gas is an ammonia-containing gas; wherein contacting the silica soot particles with the basic additive comprises contacting the silica soot particles with the basic additive in the absence of a solvent (see ref. claims 8-14).
Regarding claims 19-24, U.S. Patent No. 111, 111, 72 (reference patent) further teaches or provides suggestion for wherein contacting the silica soot particles with the basic additive in the absence of the solvent further comprises heating the silica soot particles and the basic additive; wherein forming a silica soot compact comprises pressing the silica soot particles over an outer layer of a substrate to form at least a portion of an optical fiber preform; wherein removing the basic additive comprises heating the silica soot compact; wherein heating the silica soot compact comprises heating to a temperature above about 200°C at a rate of less than about 10°C per minute; wherein heating the silica soot compact comprises heating to a temperature above about 200°C at a rate of about 1 0C per minute to about 5°C per minute; comprising sintering the silica soot compact to form a glass article (see ref. claims 15-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743